UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED JUNE 30, ROYAL INVEST INTERNATIONAL CORP. (Exact name of small business registrant as specified in its charter) Delaware 000-27097 98-0215778 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1350 Avenue of the Americas, 24th Fl New York, New York 10019-4702 (Address of principal executive offices) (Zip Code) 203.557.3845 (Registrant’s telephone no., including area code) (Former Name or Former Address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Number of shares of the registrant’s common stock outstanding as of August 20, 2007 was: 11,240,573 Traditional Small Business Disclosure Format:Yes []No [X] 1 ROYAL INVEST INTERNATIONAL CORP. FORM 10-QSB FOR QUARTER ENDED JUNE 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 3 Consolidated Balance Sheet as of June 30, 2007 (Unaudited) and December 31, 2007 5 Consolidated Statements of Operations – For the Three MonthsEnded June 30, 2007 and 2006 and For the Six Months Ended June 30, 2007 and 2006 6 Consolidated Statements of Cash Flows – For the Six Months Ended June 30, 2007 and 2006 7 Notes toFinancial Statements 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 ITEM 3. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION ITEM 1. - LEGAL PROCEEDINGS 16 ITEM 2. - CHANGES IN SECURITIES AND USE OF PROCEEDS 16 ITEM 3. - DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 ITEM 5. - OTHER INFORMATION 17 ITEM 6. - EXHIBITS AND REPORTS ON FORM 8-K 17 SIGNATURES 18 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY (FORMERLY WAH KING INVEST CORP.) UNAUDITED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2 3 CONTENTS Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 Page 1 Consolidated Statements of Operations for the three months ended June 30, 2007 and 2006 (Unaudited) and for the six months ended June 30, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 4 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY (FORMERLY WAH KING INVEST CORP.) CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash $ 140 $ - Prepaid expenses 11,453 - Total current assets $ 11,593 $ - LIABIILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Bank overdraft $ - $ 362 Accounts payable 149,317 46,778 Accrued expenses 97,905 Income taxes payable 2,452 2,452 Due to related party 13,086 12,724 Convertible promissory notes payable 285,000 285,000 Accrued interest 46,631 32,381 Total current liabilities 594,391 379,697 STOCKHOLDERS’ DEFICIT Class A special voting stock, no par value; 120,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value; 300,000,000 shares authorized; 9,236,372and 4,236,372 issued and outstanding at June 30, 2007 and December 31, 2006, respectively 9,236 4,236 Additional paid-in capital 1,105,763 610,763 Comprehensive income 89 - Stock subscription receivable (239,899 ) - Accumulated deficit (1,457,987 ) (994,696 ) Total Stockholders’ Deficit (582,798 ) (379,697 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 11,593 $ - See accompanying notes to consolidated financial statements. 5 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY (FORMERLY WAH KING INVEST CORP.) CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 EXPENSES Administrative expenses $ 355,041 $ 18,679 $ 449,041 $ 23,848 Total Expenses 355,041 18,679 449,041 23,848 OPERATING LOSS (355,041 ) (18,679 ) (449,041 ) (23,848 ) OTHER EXPENSES Interest Expense (7,125 ) (121 ) (14,250 ) (19,705 ) Total Other Expenses (7,125 ) (121 ) (14,250 ) (19,705 ) NET LOSS BEFORE TAXES AND DISCONTINUED OPERATIONS (362,166 ) (18,800 ) (463,291 ) (43,553 ) PROVISION FOR INCOME TAXES - NET LOSS FROM CONTINUING OPERATIONS (362,166 ) (18,800 ) (463,291 ) (43,553 ) DISCONTINUED OPERATIONS Income (loss) from discontinued operations - - - (227,307 ) Loss on disposal of discontinued operations - - - (32,409 ) Loss from discontinued operations - - - (259,716 ) NET LOSS $ (362,166 ) $ (18,800 ) $ (463,291 ) $ (303,269 ) NET LOSS PER COMMON SHARE (Basic and Diluted) From continuing operations $ (0.11 ) $ (0.01 ) From discontinued operations $ (0.07 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 4,341,845 3,642,504 See accompanying notes to consolidated financial statements. 6 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY (FORMERLY WAH KING INVEST CORP.) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (463,291 ) $ (303,269 ) Adjustments to reconcile net loss to net cash used in operating activities: Net change in operating assets and liabilities, Increase in prepaid expenses (11,453 ) - Increase in accounts payable 102,539 63,963 Increase in accrued expenses 97,905 - Increasein accrued interest 14,250 15,317 Net Cash Used in Operating Activities (260,050 ) (223,989 ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft (362 ) - Receivable from officer 362 1,000 Issuance of convertible promissory notes - 402,000 Sale of Common Stock 260,101 - Net Cash Provided fromFinancing Activities 260,101 403,000 INCREASE IN CASH Effect of exchange rate on cash 51 179,011 CASH BEGINNING OF PERIOD 89 687 CASH END OF PERIOD $ 140 $ 179,698 See accompanying notes to consolidated financial statements. 7 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY (FORMERLY WAH KING INVEST CORP.) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE ABASIS OF PRESENTATION The accompanying condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the financial statements not misleading have been included.Results for the three months and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the financial statements and footnotes thereto included in the Royal Invest International Corp., formerly known as Wah King Invest Corp and then known as ICBS International Corp annual report on Form 10-KSB for the year ended December 31, 2006. NOTE BGOING CONCERN As shown in the accompanying financial statements, the Company has incurred net losses of $463,291 for the six months ended June 30, 2007 and has a stockholders’ deficit of $582,798.Management’s plans include the raising of capital through the equity markets to fund future operations, seeking additional acquisitions, and the generating of revenue through its business. Failure to raise adequate capital and generate adequate sales revenues and loans could result in the Company having to curtail or cease operations.Additionally, even if the Company does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurances that the revenue will be sufficient to enable it to develop business to a level where it will generate profits and cash flows from operations. These matters raise substantial doubt about the Company’s ability to continue as a going concern.However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE C FUNDS NOT ACCOUNTED FOR Due to a dispute with the Company’s European consultants, who received $431,066 in wired funds intended for the purchase of European properties, management was unable to determine how the funds were spent.Accordingly, these amounts were written-off to consulting expense, $231,050 and $200,016 during the years ended December31, 2006 and 2005, respectively, and are included in the accumulated deficit of $1,095,821 at March 31, 2007. NOTE DCONVERTIBLE PROMISSORY NOTES During the period March 1, 2005 to July 31, 2005, the Company issued convertible promissory notes aggregating $589,000. The notes are unsecured and bear interest at a rate of 10% per annum. The principal and interest is due June 27, 2006.On November 16, 2005, a majority of holders of the outstanding notes opted to convert the principal and interest on their notes into common shares of the Company at $0.75 per share.The Company converted $542,067 of notes plus interest into 849,176 shares of common stock. During the period January 1, 2006 to March 31, 2006, the Company issued additional convertible promissory notes aggregating $220,000.The notes are unsecured and bear interest at a rate of 10% per quarter.The principal and interest is due 90 days after the issuance of the notes, but automatically renews and continues to accrue interest. All outstanding notes are currently in default. In May 2006 the Company repaid $30,000 of the principal on remaining outstanding notes. 8 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY (FORMERLY WAH KING INVEST CORP.) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE ECOMMITTMENTS AND CONTINGENCIES OnFebruary 16, 2007 the Company signed a Contractwith Mr. Nielkanth Balewpersad Tewarieas Seller, and Mr. Franciscus Adrianus Maria Faijdherbeas Guarantor to purchase a 2,680 square meters (approx. 28,817 square feet) commercial office building known as Sloterweg 22 in Badhoevedorp, the Netherlands for €3,475,000 (US $4,726,000) in cash.The property which has a yearly rental income of €311,548.In addition the Company will pay real estate transfer tax of €208,500 and approximately €35,000 in notary transfer expenses.To date the Company has paid on July 4, 2007 €50,000 in deposit.The transaction is subject to bank financing in the amount of €2,867,000 in bank financing from theBank of Scotland which the Company has applied for and is awaiting a decision and the balance from investors who are in place as soon as the bank financing takes place. OnMay 25, 2007 the Company signed a Contractwith Machine Transport Midden Nederland BV; FVG BV; Emile-Staete BV;Rico Staete BV,and E.C.M. Hoff Holding BV to purchase seven commercial properties in the Netherlands and Germanywith approx. 42,744 square meters (approx. 459,613 square feet)for €37,666,000 (US $51,225,760) in cash and stock.The properties which have a yearly rental income of €2,875,589 (US $3,910,801).In addition the Sellers will pay any real estate transfer tax and Company will pay approximately €75,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €31,074,450 from the Bank of Scotland which the Registrant has applied for and is awaiting a decision and shares of the Registrant valued at $0.10 per share for a total of 104,780,880, signing a note with the Sellers for €1,038,969 (US $1,412,998), refinancing of€3,560,000 (US $4,841,600)and 1,000 newly issued preferred shares to ECM.The preferred shares have a right to appoint one member to the Board of Directors and the right to request the Board of Directors to call for a shareholders’ meeting. The acquisition of Rico Staete BV occured on July 21, 2007. OnMay 25, 2007 the Company entered into a Management Services Agreement with Statenconsult B.V. in which David Havenaar, the Managing Director of the Company’s subsidiary Royal Invest Europe B.V. is the Managing Director.Under said Management Service Agreement, the Company agreed to pay to Statenconsult approximately €10,000 (approx. US$13,400) per month for an indefinite period subject to one month written notice by either party to provide management of Royal Invest Europe BV, the operating subsidiary of the Company. OnMay 25, 2007 the Company entered into a Legal Service Agreement with SEC ATTORNEYS LLC in which Jerry Gruenbaum, the CEO of the Company is the Managing Member.Under said Legal Service Agreement, the Company agreed to pay SEC ATTORNEYS LLC €12,000 (US $16,320) per month for one year and thereafter for an indefinite period subject to one month written notice by either party to provide legal service to the Company and to provide a CEO and CFO for the Company. OnMay 25, 2007 the Company entered into a Term Sheet Agreement with the Bank of Scotland for funding to assist with the acquisition of a mixed property investment portfolio.Under said Term Sheet the bank agrees to provide €100,000,000 (US $136,000,000) financing, with the first drawdown of €51,150,000 (US $69,564,000) based on an expected LTV of targeted portfolio of €62,000,000 (US $84,320,000).The Agreement provides for an abort fee of 10bps (€100,000 (US $134,000) by the Company if it chooses an alternative funder after the Bank of Scotland credit approval has been granted.The Company as of this date is waiting for approval decision from the bank. OnMay 25, 2007 the Company entered into a Consulting Agreement with ECM in which David Havenaar, the Managing Director of the Company’s subsidiary Royal Invest Europe B.V. is a shareholder to secure financing for the Company to fund its planned acquisitions.ECM is to be paid a 2% finders fee for securing funding from a bank, and 8% finder’s fee for securing funding from investors for the Company. OnMarch 13, 2007 which was revised on July 12, 2007, the Company signed a ContractwithMuermans Vastgoed 46 B.V. to purchase an 18,338 square meters (approx. 197,183 square feet) commercial office building known as Schepersmaat 4, 9405 TA in Assen, the Netherlands for €24,311,000 (US $33,062,960) in cash and newly issued stock.The property which has a yearly rental income of €2,000,000 (US $2,680,000) which is guaranteed by the Seller for two years.In addition the Sellers will pay any real estate transfer tax and the Company will pay approximately €60,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €19,000,000 (US $25,460,000) from the Bank of Scotland which the Company has applied for and is awaiting a decision and the balance of the purchase price payable with the Company’s shares valued at $0.2078 per share for a total of 20,000,000 newly issued shares. 9 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY (FORMERLY WAH KING INVEST CORP.) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE ECOMMITTMENTS AND CONTINGENCIES (CONTINUED) In addition per the aboveContract with Muermans Vastgoed 46 B.V.,onJune 5, 2007, the Company sold Five Million (5,000,000) shares of the Company’s common stock for Five Hundred Thousand Dollars ($500,000) to Mr. Harry Muermans.As a result of the above transaction, Mr. Muermans has become the Company’s largest shareholder, owning greater than 50% of the issued and outstanding shares of the Company. At June 30th, $239,899 is considered a stock subscription receivable which was paid on July 5, 2007 OnJune 14, 2007 the Company signed a Contractwith Stedekroon B.V. toacquire two commercial properties, one is a 8,713 square meters (approx.93,688 square feet) office building in Amersfoort, the Netherlands which has an annual rental income of €417,590 (US$559,571) with Norit N.V. a subsidiary of a publicly traded tenant that has a lease contract until December 20, 2016 and the other, is a 4,402 square meters (approx.47,333 square feet) office building with a shopping strip in Emmen, the Netherlands which has an annual rental income from four tenants, including from the national government of the Netherlands which pays €438,634 (US $587,770) and the other tenants pay a total of €93,510 (US $125,303), €22,231 (US $29,790) and €30,945 (US $41,633) for a total of €585,320 (US $784,329), for a combined rental income of €1,003,270 (US $1,364,447).The properties are being purchased for €13,750,000 (US $18,425,000) for cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. On or about June 19, 2007 the Company signeda ContractwithBloemers Onroerend Goed B.V. to purchase a commercial warehouses and office building known as J.C.Beetslaan 153 at 2oofddorp, the Netherlands for €6,500,000 (US $8,840,000) in cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. NOTEFSUBSEQUENT EVENTS On July 23, 2007, the Company issued 987,934 shares of the Company's common stock each to Jerry Gruenbaum and Nathan Lapkin as compensation for services rendered to date valued at $0.12 per share for a total of 1,975,868 shares valued at $118,552 each. On July 25, 2007, the Company signed a Contract to purchase Alfang B.V. whichwhich owns a series of mortgaged commercial properties in the Netherlands for €3,825,000 (US $5,202,000) of which € 2,500,000 in cash and € 1,325,000 to be paid in newly issued stock at $1.20 per share.The properties have a yearly rental income of € 1,345,162.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. 10 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OERATION. Cautionary Statement Pursuant to Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995: This Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007 contains "forward-looking" statements within the meaning of the Federal securities laws.These forward-looking statements include, among others, statements concerning the Company's expectations regarding sales trends, gross and net operating margin trends, political and economic matters, the availability of equity capital to fund the Company's capital requirements, and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts.The forward-looking statements in this Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007 are subject to risks and uncertainties that could cause actual results to differ materially from those results expressed in or implied by the statements contained herein. The interim financial statements have been prepared by Royal Invest InternationalCorp. and in the opinion of management, reflect all material adjustments which are necessary to a fair statement of results for the interim periods presented, including normal recurring adjustments.Certain information and footnote disclosures made in the most recent annual financial statements included in the Company's Form 10-KSB for the year ended December 31, 2006, have been condensed or omitted for the interim statements.It is the Company's opinion that, when the interim statements are read in conjunction with the December 31, 2006 financial statements, the disclosures are adequate to make the information presented not misleading.The results of operations for the three months and six months ended June 30, 2007 are not necessarily indicative of the operating results for the full fiscal year. (A)THE COMPANY The Company was incorporated in the State of Delaware as part of a reorganization on May 2, 2005.In January 2007 the Company changed its name to Royal Invest International Corp. (“Royal Invest”) and trades on the OTC under the stock symbol “RIIC”.The Company was originally organized on October 30, 1980, under the laws of the State of Florida as C.N.W. Corp.The Company did not have any activity before 1998 and, accordingly, commencement of its development stage is considered to be at the beginning of 1998.On July 21, 1998, the Company increased its capitalization from 1,000 common shares to 50,000,000 common shares. The par value was changed from $1 to $0.001.On July 21, 1998, the Company changed its name to C.N.W of Orlando Inc., and on December 28, 1998 it changed its name to GlobalNetCare, Inc.The company's direction and sole activities were to operate in Canada a medical Website.The medical Website never totally developed. On September 12, 2000, the Company acquired all the issued and outstanding shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc.On January 31, 2001 GlobalNetCare changed its name to BusinessWay International Corporation.By 2004 the company had no operating businesses. On December 6, 2004 the Company changed its name to ICBS International Corp., reversed split all the Company’s issued shares on a five for one basis, and acquired Inter Canadian Business Services Ltd. also known as Service D’affaires Inter Canadian Ltee of Westmont, Quebec, Canada including its subsidiary Puritan Securities, Inc. of New York, New York, an SEC registered broker-dealer and a member of the NASD for 86,173,987 newly issued shares subject to voting restrictions and performance conditions.On February 14, 2005 the acquisition of Inter Canadian Business Services Ltd. was cancelled, and the Company acquires back Puritan Securities, Inc. of New York, New York for 17,909,507 newly issued shares.These shares were not subject to any voting restrictions or performance conditions.In addition all outstanding Class A Special Voting Shares were converted to common and the series was eliminated. On May 9, 2005 the Company was acquired and merged into Wah King Invest Corp., a Delaware corporation in a corporate reorganization.In addition, the Company reversed split all its issued shares on a ten for one basis. On November 15, 2005 a majority of the shareholders of record by special meeting of the shareholders approved the sale of the Company’s subsidiary Puritan Securities, Inc. to Blue Ribbon International Corp., an OTC publicly traded company that thereafter changed its name to Puritan Financial Group, Inc. (hereinafter “Puritan Financial”) for 37,500,000 preferred shares of Puritan Financial which were converted to 7,500,000 common shares of Puritan Financial after a 5 to 1 reverse.On November 15, 2005 the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005. 11 On January 26, 2007 the Company focus changed.On that date the Company changed its European consultants and began negotiations for the acquisition of properties and building facilities in The Netherlands and Germany.As a consequence of the change, the Company changed its name to its current name Royal Invest International Corp. Unless the context indicates otherwise, the terms “Company,” “Corporate”, “Royal Invest,” and “we” refer to Royal Invest International Corp. and its subsidiary. Our executive offices are located at 1350 Avenue of the Americas, 24th Floor, New York, NY 10019-4702. (B)BUSINESS DEVELOPMENT History and Description: The Company was incorporated in the State of Delaware as part of a reorganization on May 2, 2005.In January 2007 the Company changed its name to Royal Invest International Corp. (“Royal Invest”) and trades on the OTC under the stock symbol “RIIC”.The Company was originally organized on October 30, 1980, under the laws of the State of Florida as C.N.W. Corp. On February 1, 1981, the Company issued 1,000 shares of its $1 par value common stock for services of $1,000. The Company did not have any activity before 1998 and, accordingly, commencement of its development stage is considered to be at the beginning of 1998.On July 21, 1998, the Company increased its capitalization from 1,000 common shares to 50,000,000 common shares.The par value was changed from $1 to $0.001.On July 21, 1998, the Company changed its name to C.N.W of Orlando Inc., and on December 28, 1998 it changed its name to GlobalNetCare, Inc.The company's direction and sole activities were to operate in Canada with the creation of its wholly owned Canadian subsidiaries.On February 3, 1998, the Company incorporated its wholly owned subsidiary, 3423336 Canada Ltd., a Canadian company, to develop a medical Website.However, the anticipated plans and operations of the Company for its medical Website have not and will not be achieved or pursued further.Due to its inability to generate sufficient revenues from these operations, the management had decided to pursue a different course and line of business. With the completion of the acquisition of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc. on September 12, 2000, the Company was no longer considered a development stage enterprise. The acquisition included the incorporation of another wholly owned subsidiary, 3739007 Canada Ltd., for the purpose of acquiring 100% control of all issued and outstanding shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc. Under this share Exchange Agreement, the Company acquired the shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Center Inc. in exchange of 40,000,000 exchangeable Preferred Shares of 3739007 Canada Ltd., which were exchangeable for the same number of shares of the Company's common stock, and 37,923,891 Class A Special Voting Shares in the capital of the Company. The Special Voting Shares were issued to the principal owners of the acquired companies.The principals of BusinessWay retained BusinessWay's franchise retail operations, as the retail operations of BusinessWay were not included under the terms of the Acquisition.At the closing date of acquisition, a new Board of Directors was formed consisting of the principals of BusinessWay, Cor-Bit as well as one former director of the company were put into place to lead the company in its new business direction. On January 31, 2001 GlobalNetCare changed its name to BusinessWay International Corporation.The name change took effect at the opening for trading on the OTC Bulletin Board on Thursday, February 8, 2001 under the new stock symbol "BITL".BusinessWay also increased its authorized capital from 100,000,00 shares of $0.001 par value common stock and 40,000,000 Class A Special Voting shares, without par value, to 300,000,000 shares of $0.001 par value common stock and 120,000,000 Class A Special Voting Shares, without par value. With the unforeseen downturn in the economy and computer industry as well as major price-cutting by competitors, the company was required to restructure and streamline certain operations.The independent franchise of existing retail stores put a major strain and load on the operations of Cor-Bit and BusinessWay Group.The relationship with the independent retailers deteriorated and management was faced with many restructuring and streamlining.As a result, the company a new direction of "Corporately owned and operated retail stores". The techniques and application of the B2B system software was key in successfully implementing the new computer division strategy. 12 By 2004 the company had no operating businesses.On September 24, 2004, the Company entered into an Acquisition Agreement to purchase Inter Canadian Business Services, Ltd. A Canadian Corporation with its corporate headquarters located in Westmount, Quebec, Canada, which owned all the issued and outstanding shares of Puritan Securities, Inc., a New York Corporation located in New York, New York, an SEC registered broker-dealer and a member of the NASD.The aggregate consideration for the acquisition was 86,173,987 newly issued post five to one reverse common shares of the Company. Inter Canadian Business Services, Ltd. was a business consulting company located in Greater Montreal, Canada servicing companies throughout the world intending to do business in Canada that owned a U.S. licensed broker-dealer based in New York City, that specializes in servicing small to mid-sized companies that cover an extensive range of services from taking companies public in the United States, incorporation, back-office administration to capital raising in a variety of industry sectors. Inter Canadian Business Services, Ltd. has placed its emphasis on accounting, financial and administrative support for their clients. On September 24, 2004, at a Special meeting of the Shareholders, the Company approved to change its name from BusinessWay International Corporation to ICBS International Corp; and that the shares to acquire Inter Canadian Business Services, Ltd. shall have no voting rights until the conditions as set forth in the Acquisition Agreement have been fully met.The Acquisition Agreement called for a minimum of $500,000USD in cumulative profit, from January 1, 2005 to December 31, 2005 or to have raised a minimum of $1,000,000USD of additional financing on or before December 31, 2005 for up to 12,000,000 additional common shares. In the event the said conditions were not met by December 31, 2005, these newly issued shares were cancelled. On December 6, 2004 the Company changed its name to ICBS International Corp., changed its trading symbol to ICBO, reversed split all the Company’s issued shares on a five for one basis, and acquired Inter Canadian Business Services Ltd. of Westmont, Quebec, Canada including its subsidiary Puritan Securities, Inc. of New York, New York, an SEC registered broker-dealer and a member of the NASD for 86,173,987 newly issued shares subject to voting restrictions and performance conditions. On February 14, 2005, after ICBS International Corp. was unable to fulfill the performance condition, the acquisition of Inter Canadian Business Services Ltd. was cancelled and the 86,173,987 shares were returned to treasury.On the same date, the Company acquires back Puritan Securities, Inc. of New York, New York for 17,909,507 newly issued shares.These new shares were not subject to any voting restrictions or performance conditions.In addition all outstanding Class A Special Voting Shares were converted to common and the series was eliminated. On May 9, 2005 the Company was acquired and merged into Wah King Invest Corp., a Delaware corporation in a corporate reorganization.In addition, the Company reversed split all its issued shares on a ten for one basis. On November 15, 2005 a majority of the shareholders of record by special meeting of the shareholders approved the sale of the Company’s subsidiary Puritan Securities, Inc. to Blue Ribbon International Corp., an OTC publicly traded company that thereafter changed its name to Puritan Financial Group, Inc. (hereinafter “Puritan Financial”) for 37,500,000 preferred shares of Puritan Financial which were converted to 7,500,000 common shares of Puritan Financial after a 25 to 1 reverse.On November 15, 2005 the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005. On January 26, 2007 the Company focus changed.On that date the Company changed its European consultants and began negotiations for the acquisition of properties and building facilities in The Netherlands and Germany.As a consequence of the change, the Company changed its name to its current name Royal Invest International Corp. 13 (C)BUSINESS On November 15, 2005 the former subsidiary, Puritan Securities, Inc., was sold to Puritan Financial, and the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005.Prior, on February 12, 2005, the Company entered into an agreement with Puritan Securities, Inc. and issued 17,909,507 shares of its common stock to acquire it.In connection with the merger, Puritan Securities, Inc. became a wholly owned subsidiary of the Company.Prior to the merger and after the spin-out, the Company was a non-operating “shell” corporation. The Company on December 29, 2006, acquired two Dutch “shell” corporations which became wholly owned subsidiaries of the Company.The shell corporations have no assets or liabilities.The shell corporations will be utilized to acquire the investment properties and to account for the operation of the applicable properties. On January 26, 2007, the Company filed an amendment with the Secretary of State of the state of Delaware to change the name of the Company from Wah King Invest Corp. to Royal Invest International Corp. OnFebruary 16, 2007 the Company signed a Contractwith Mr. Nielkanth Balewpersad Tewarieas Seller, and Mr. Franciscus Adrianus Maria Faijdherbeas Guarantor to purchase a 2,680 square meters (approx. 28,817 square feet) commercial office building known as Sloterweg 22 in Badhoevedorp, the Netherlands for €3,475,000 (US $4,726,000) in cash.The property which has a yearly rental income of €311,548.In addition the Company will pay real estate transfer tax of €208,500 and approximately €35,000 in notary transfer expenses.To date the Company has paid on July 4, 2007 €50,000 in deposit.The transaction is subject to bank financing in the amount of €2,867,000 in bank financing from theBank of Scotland which the Company has applied for and is awaiting a decision and the balance from investors who are in place as soon as the bank financing takes place. OnMay 25, 2007 the Company signed a Contractwith Machine Transport Midden Nederland BV; FVG BV; Emile-Staete BV;Rico Staete BV,and E.C.M. Hoff Holding BV to purchase seven commercial properties in the Netherlands and Germanywith approx. 42,744 square meters (approx. 459,613 square feet)for €37,666,000 (US $51,225,760) in cash and stock.The properties which have a yearly rental income of €2,875,589 (US $3,910,801).In addition the Sellers will pay any real estate transfer tax and Company will pay approximately €75,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €31,074,450 from the Bank of Scotland which the Registrant has applied for and is awaiting a decision and shares of the Registrant valued at $0.10 per share for a total of 104,780,880, signing a note with the Sellers for €1,038,969 (US $1,412,998), refinancing of€3,560,000 (US $4,841,600)and 1,000 newly issued preferred shares to ECM.The preferred shares have a right to appoint one member to the Board of Directors and the right to request the Board of Directors to call for a shareholders’ meeting. OnMay 25, 2007 the Company entered into a Management Services Agreement with Statenconsult B.V. in which David Havenaar, the Managing Director of the Company’s subsidiary Royal Invest Europe B.V. is the Managing Director.Under said Management Service Agreement, the Company agreed to pay to Statenconsult approximately €10,000 (approx. US$13,400) per month for an indefinite period subject to one month written notice by either party to provide management of Royal Invest Europe BV, the operating subsidiary of the Company. OnMay 25, 2007 the Company entered into a Legal Service Agreement with SEC ATTORNEYS LLC in which Jerry Gruenbaum, the CEO of the Company is the Managing Member.Under said Legal Service Agreement, the Company agreed to pay SEC ATTORNEYS LLC €12,000 (US $16,320) per month for one year and thereafter for an indefinite period subject to one month written notice by either party to provide legal service to the Company and to provide a CEO and CFO for the Company. OnMay 25, 2007 the Company entered into a Term Sheet Agreement with the Bank of Scotland for funding to assist with the acquisition of a mixed property investment portfolio.Under said Term Sheet the bank agrees to provide €100,000,000 (US $136,000,000) financing, with the first drawdown of €51,150,000 (US $69,564,000) based on an expected LTV of targeted portfolio of €62,000,000 (US $84,320,000).The Agreement provides for an abort fee of 10bps (€100,000 (US $134,000) by the Company if it chooses an alternative funder after the Bank of Scotland credit approval has been granted.The Company as of this date is waiting for approval decision from the bank. OnMay 25, 2007 the Company entered into a Consulting Agreement with ECM in which David Havenaar, the Managing Director of the Company’s subsidiary Royal Invest Europe B.V. is a shareholder to secure financing for the Company to fund its planned acquisitions.ECM is to be paid a 2% finders fee for securing funding from a bank, and 8% finder’s fee for securing funding from investors for the Company. OnMarch 13, 2007 which was revised on July 12, 2007, the Company signed a ContractwithMuermans Vastgoed 46 B.V. to purchase an 18,338 square meters (approx. 197,183 square feet) commercial office building known as Schepersmaat 4, 9405 TA in Assen, the Netherlands for €24,311,000 (US $33,062,960) in cash and newly issued stock.The property which has a yearly rental income of €2,000,000 (US $2,680,000) which is guaranteed by the Seller for two years.In addition the Sellers will pay any real estate transfer tax and the Company will pay approximately €60,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €19,000,000 (US $25,460,000) from the Bank of Scotland which the Company has applied for and is awaiting a decision and the balance of the purchase price payable with the Company’s shares valued at $0.2078 per share for a total of 20,000,000 newly issued shares. 14 In addition per the aboveContract with Muermans Vastgoed 46 B.V.,onJune 5, 2007, the Company sold Five Million (5,000,000) shares of the Company’s common stock for Five Hundred Thousand Dollars ($500,000) to Mr. Harry Muermans.As a result of the above transaction, Mr. Muermans has become the Company’s largest shareholder, owning greater than 50% of the issued and outstanding shares of the Company. OnJune 14, 2007 the Company signed a Contractwith Stedekroon B.V. toacquire two commercial properties, one is a 8,713 square meters (approx.93,688 square feet) office building in Amersfoort, the Netherlands which has an annual rental income of €417,590 (US$559,571) with Norit N.V. a subsidiary of a publicly traded tenant that has a lease contract until December 20, 2016 and the other, is a 4,402 square meters (approx.47,333 square feet) office building with a shopping strip in Emmen, the Netherlands which has an annual rental income from four tenants, including from the national government of the Netherlands which pays €438,634 (US $587,770) and the other tenants pay a total of €93,510 (US $125,303), €22,231 (US $29,790) and €30,945 (US $41,633) for a total of €585,320 (US $784,329), for a combined rental income of €1,003,270 (US $1,364,447).The properties are being purchased for €13,750,000 (US $18,425,000) for cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. On or about June 19, 2007 the Company signeda ContractwithBloemers Onroerend Goed B.V. to purchase a commercial warehouses and office building known as J.C.Beetslaan 153 at 2oofddorp, the Netherlands for €6,500,000 (US $8,840,000) in cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. On July 23, 2007, the Company issued 987,934 shares of the Company's common stock each to Jerry Gruenbaum and Nathan Lapkin as compensation for services rendered to date valued at $0.12 per share for a total of 1,975,868 shares valued at $118,552 each. On July 25, 2007, the Company signed a Contract to purchase Alfang B.V. whichwhich owns a series of mortgaged commercial properties in the Netherlands for €3,825,000 (US $5,202,000) of which € 2,500,000 in cash and € 1,325,000 to be paid in newly issued stock at $1.20 pershare.The properties have a yearly rental income of € 1,345,162.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. (D) STRATEGY Our business strategy is to acquire commercial real estate in Europe in very good locations and to transform them to Class A properties.Sustainable growth of the Dutch and German commercial real estate market has bottomed out to a state of minor growth.The main reason for this trend is the small and medium enterprises in the Netherlands and Germany are having great difficulties in finding suitable commercial real estate space to buy or lease.The combination of online (virtual) and offline (physical) business has changed the way companies interact and collaborate with each other and their customers.Shorter time to market cycles and lower margins are forcing companies to specialize in a specific field and outsource all non-specific business process and services.The uniqueness of the Company’s concept is that we can cater for a growing demand for sector specific complimentary business services combined with suitable commercial real estate
